Citation Nr: 0125388	
Decision Date: 10/26/01    Archive Date: 10/29/01

DOCKET NO. 97-12 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a bilateral knee 
disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel



INTRODUCTION

The veteran had active military service from September 1970 
to March 1972.

This case is before the Board of Veterans' Appeals (Board) 
from a rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Seattle, Washington.  The Board 
remanded the case to the RO in February 2001 for 
further development and adjudicative action, including 
consideration of the case under the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  In July 2001, the RO affirmed the determination 
previously entered.  The case has been returned to the Board 
for further appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for the disposition of 
the claim of service connection for a bilateral knee disorder 
has been requested or obtained.

2.  The veteran maintains that he experiences pain and other 
symptoms in both knees.

3.  The service medical records are silent for problems 
concerning both knees.  No chronic knee disability was 
diagnosed at the time of his separation from service.

4.  The veteran has not identified any available post-service 
medical treatment records that have not already been 
obtained.

5.  The medical evidence currently of record indicates that 
it is less likely than not that his currently diagnosed 
bilateral patellofemoral syndrome is causally related to his 
service in the military many years ago.

CONCLUSION OF LAW

The veteran's bilateral knee disability was not incurred or 
aggravated in service, and it also may not be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2001); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions); see generally Holliday v. 
Principi, 14 Vet. App. 280 (2001), see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
those regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

The VCAA provides new statutory requirements regarding notice 
to an appellant and his representative and specifies duties 
to assist in the development of a claim.  First, VA has a 
duty to notify the appellant of any information and evidence 
needed to substantiate and complete a claim.  VCAA, 38 
U.S.C.A. §§ 5102, 5103 (West Supp. 2001).  But in this 
particular appeal, a copy of the rating decision, statement 
of the case (SOC), and letters and instructions were provided 
to the veteran which satisfy the requirements of § 5103 since 
they clearly notify him of the evidence necessary to support 
his claim-specifically, the need for medical evidence 
substantiating his allegations of a causal relationship 
between the current problems with his knees and his service 
in the military many years ago.  He has been given an 
opportunity to submit/identify additional evidence to meet 
this burden of proof as a result of a VCAA development letter 
recently dated in March 2001 (which the RO re-mailed to his 
new address in May 2001).  And in that letter, the RO 
apprised him that he could submit additional argument and 
evidence supporting his claim.  He was given 60 days to do 
this.  He apparently did not respond to that letter, however, 
so his case was forwarded to the Board for further 
adjudication based on the evidence currently of record.  The 
Board also notes that he revoked his power of attorney of his 
service representative in May 2001 and, as such, he is 
unrepresented in his case at this time.  (But records show, 
nonetheless, that the RO learned of his new address from that 
power of attorney revocation).

The veteran also was given the opportunity to present 
argument and evidence in support of his claim at a personal 
hearing before the RO, in June 1997.  The RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate his claim, including any relevant records 
adequately identified by him as well as authorized by him to 
be obtained.  In this regard, the Board notes that his 
service medical records (SMRs) are on file, as is other 
evidence pertinent to his claim.  

In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by going ahead and deciding his case, 
and that a remand for re-adjudication by the RO would only 
serve to further delay the resolution of his appeal with no 
resulting benefit to him.  See Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  So here at 
least, a remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence 
in support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (Remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

Legal Criteria  

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 
(2001).  Arthritis will be presumed to have been incurred in 
service if manifested to a compensable degree within one year 
after service.  This presumption is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

Service connection also may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001). 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, a showing 
of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).

The Court has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of a (1) current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed 
in-service disease or injury and the present disease or 
injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Factual Background

Historically, the veteran's service medical records do not 
contain any indication of complaints, treatment, or diagnosis 
of a bilateral knee disorder while he was on active duty in 
the military.  This includes the report of his medical 
examination for separation from service, which also does not 
contain any complaints or objective clinical indications of 
an abnormality of either knee.  

During a September 1995 VA general medical examination, the 
veteran reported experiencing exertional knee pain-
progressively since about the mid 1970's.  He said that his 
first significant exacerbation was in 1974 during ROTC 
training, and that he had continued to experience chronic 
pain in his knees during the years since about once every 
week, requiring that he take Ibuprofen for his discomfort.  
He denied experiencing any swelling, instability, or locking 
of his knees, or of receiving any treatment from a doctor 
during the years since service.  During the objective 
clinical portion of that evaluation, there were no signs of 
tenderness, redness, swelling, or instability.  There was 
moderate crepitus of the left knee on flexion/extension, but 
no other abnormalities noted.  He was able to do a 
full weightbearing squat, although this caused mild 
discomfort-particularly in his left knee.  The diagnostic 
assessment at the conclusion of that evaluation was bilateral 
knee pain, exertional and progressive since 1974, suggestive 
of mildly early degenerative changes, but well managed 
conservatively.  The VA examiner also indicated the veteran 
had moderate crepitus in his left knee suggestive of some 
degenerative changes.  X-rays, however, were negative-showing 
no evidence of joint space narrowing or other signs of 
arthritis.

Service connection for a bilateral knee disorder was denied 
by the RO in March 1996.

The veteran had a personal hearing at the RO in June 1997, in 
which he offered testimony in support of his claim.  This 
testimony, in essence, reiterated that he had not been 
treated during service for any knee disorders.  In service 
the only medication he took was malaria pills.  After service 
he was seen at the Orange Coast Community College Clinic.  He 
reportedly had wanted to discuss several things, so he just 
made a list, went in there, and asked about all this stuff.  
He also was seen at an Air Force base clinic during ROTC 
summer camp.  He did not have any records of either visit, 
and he could not remember what Air Force base it was where he 
supposedly was seen.  He went on to note that he had been 
studying disorders of the knees through the years.  But he 
acknowledged that he never actually went to a doctor for 
professional treatment because, from what he could gather, he 
figured it would just be a waste of his money.  He also said 
that he never went to a VA hospital, either, because he did 
not know the VA even existed.  And because of his job as a 
commercial pilot, he was hesitant to make a formal issue of 
his knee disorder.

Subsequent to the hearing the RO requested medical records 
from the Orange Coast Community College Clinic, the Kotzebue 
Federal Health Clinic, and the VA Medical Center (VAMC) in 
Seattle.

Records were received from the Maniilaq Health Center in 
Kotzebue, Alaska, dated in 1979, but they did not show any 
evidence of knee complaints or treatment. Also, in December 
1997, the veteran notified the RO that Orange Coast Community 
College Clinic had informed him that medical records were 
only kept for 7 years and therefore no longer existed.  The 
VAMC records that were received were dated from 1996, and 
they showed complaints and treatment for several disorders, 
including knee pain-which the veteran said that he had been 
experiencing since about 1973.  There was no actual 
confirmation of that, however, and the history of pain dating 
back to then was only reported by the veteran himself in the 
course of being treated and evaluated.  Also, none of his 
treating physicians at the VAMC etiologically linked his 
current knee pain to his service in the military.

During a May 1998 VA medical examination, the evaluating 
physician reviewed the claims file and treatment records, 
noting no reported injury to either knee in service.  The VA 
examiner also noted the veteran's self-reported history of 
experiencing occasional knee discomfort during the years 
since service, but that he pretty much had ignored it.  The 
veteran also said that he had seen a physician at the VAMC in 
September 1995, and that a VA physicians' assistant (PA) in 
1996 told him he had chondromalacia.  Other than that, he had 
not received any treatment for his knees.  The VA examiner 
observed that the PA's examination had documented a 
full range of motion (ROM) of the knees with intact ligaments 
and normal X-rays.  The VA examiner also noted complaints of 
constant pain behind the patellae (kneecaps).  But the 
veteran had a normal gait, easily walked on his heels and 
toes, and did deep knee bends.  His ROM was from 0 to 145 
degrees, bilaterally.  He did, however, have a mild patellar 
tilt, but without evidence of patellofemoral crepitus, and no 
reported pain during a patellar grinding test.  His 
collateral and cruciate ligaments were intact to varus and 
valgus stress testing.  He also had negative anterior and 
posterior drawer signs, with no joint line tenderness either.  
There also was no evidence of redness or reactive 
inflammation about either knee.  He had excellent knee 
flexion and extension, ankle dorsiflexion, plantar flexion, 
inversion, and eversion.  The diagnosis was an entirely 
unremarkable orthopedic examination, noting the veteran had 
complaints of bilateral knee pain but no actual objective 
clinical evidence of chondromalacia.

In a letter dated in July 2000, the veteran claimed that his 
bilateral knee disorder should be diagnosed as patellofemoral 
pain syndrome.

The Board remanded this case to the RO in February 2001 for 
further development to comply with the recently enacted VCAA.

Subsequently, in May 2001, the veteran underwent another VA 
medical examination-but this time by an orthopedic surgeon 
for a specialist's opinion.  That examiner reviewed the 
entire claims file, including the veteran's pertinent medical 
history, noting that his military records did not indicate 
any complaints or treatment for knee pain.  The VA examiner 
also observed the veteran did not have any difficulty getting 
up from a chair, and that he did not limp while walking.  
He walked on his heels and toes and was able to do deep knee 
bends, too.  The VA examiner diagnosed bilateral anterior 
patellofemoral pain syndrome.  And as to the cause of it, the 
VA examiner acknowledged that the veteran's activities in 
service possibly could have contributed to his patellofemoral 
syndrome.  But since there was no indication that he was 
evaluated for this condition at any time while in service, it 
was not probable (i.e., there was less than a 50% chance) 
that his military service had caused his patellofemoral 
syndrome.

Additional evidence of file includes a copy of an article 
from volume 158 of Military Medicine, dated in June 1993, 
entitled, A Review of Lower Limb Overuse Injuries during 
Basic Military Training. Part 1: Types of Overuse Injuries.  
This evidence was received from the veteran in a March 1998 
letter.

Analysis

The most important thing to bear in mind in this case is that 
there are three fundamental requirements for prevailing on a 
claim for service connection.  There must be:  (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and, (3) medical evidence 
of a nexus between the claimed 
in-service injury or disease and the current disability.  
Hickson, supra; see also Watson v. Brown, 4 Vet. App. 309, 
314 (1993).

In this particular case, although there is medical evidence 
confirming the veteran currently has a bilateral knee 
disorder (diagnosed as patellofemoral syndrome), there 
continues to be-even after the Board's remand, absolutely no 
medical evidence of record causally linking his bilateral 
patellofemoral syndrome to his service in the military.  And 
this type of medical nexus evidence is critically important 
to granting service connection.  So even though the veteran 
has submitted medical evidence of current disability, that, 
alone, will not suffice.  See, e.g., Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000) ("A veteran seeking disability 
benefits must establish . . . the existence of a disability 
[and] a connection between the veteran's service and the 
disability . . .").  Also found at Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).

While the veteran says that he complained of knee pain during 
service, he also readily acknowledges that he did not 
actually receive any treatment for that during service or 
even for several years after service.  And primarily because 
of this absence of any documented symptomatology either 
during service or for many years after service-even well 
beyond the one-year presumptive period for arthritis, the VA 
orthopedic physician who recently examined the veteran in May 
2001 ultimately concluded that, while it is "possible" that 
his military service contributed to his patellofemoral 
syndrome, it is "not probable" this actually occurred.  
In other words, according to that VA physician, there is less 
than a 50 percent chance of an etiological relationship 
between the veteran's patellofemoral syndrome and his service 
in the military many years ago.  And that medical opinion is 
highly probative evidence against the claim-particularly 
since the physician providing the medical opinion has 
specialized expertise in the specific area of medicine at 
issue, and since there is no medical evidence of record to 
the contrary.  Black v. Brown, 10 Vet. App. 279 (1997); see 
also Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Moreover, 
since the veteran is a layman, he simply does not have the 
necessary medical training and/or expertise to refute the 
opinion of that VA doctor, himself.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  And since that 
opinion is the only medical evidence of record addressing the 
dispositive issue of medical causation, and it is clearly 
against the claim, the evidence is not so evenly balanced as 
to warrant application of the benefit-of-the-doubt doctrine.  
See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  
Accordingly, the claim for service connection must be denied.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

By discussing the reasons for denying this claim, and since 
the RO already has provided the veteran a VCAA development 
letter, he is well aware of the evidence needed to 
substantiate his allegations.  See, too, Robinette v. Brown, 
8 Vet. App. 69, 77- 78 (1995); McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997); 

Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  And unless 
and until such time that he identifies or submits this type 
of medical nexus evidence, there simply is no legal basis for 
granting the requested benefit.


ORDER

The claim for service connection for a bilateral knee 
disorder is denied.



		
	Keith W. Allen
	Acting Member, Board of Veterans' Appeals



 

